Citation Nr: 0613955	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-17 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Bay 
Pines, Florida


THE ISSUE

Entitlement to eligibility for enrollment in the VA 
healthcare system.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to April 
1946.

This appeal arises from an August 2003 decision of the 
Department of Veterans Affairs (VA) Veterans Health 
Administration (VHA) that denied an application for 
enrollment for VA healthcare benefits.  The veteran did not 
appear for a hearing before the Board that had been scheduled 
for October 2004.  
FINDINGS OF FACT

1.  The veteran does not have a compensable service-connected 
disability or any special eligibility attributes to qualify 
him for an improved priority group, based on his level of 
income, other than priority category group 8.

2.  His application for enrollment in VA's healthcare system 
was received in July 2003.


CONCLUSION OF LAW

The veteran does not meet the eligibility criteria for 
enrollment in VA's healthcare system.  38 U.S.C.A. §§ 1705, 
1710, 1721, 1722 (West 2002); 38 C.F.R. § 17.36(a) (2005); 
68 Fed. Reg. 2,670-73 (Jan. 17, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks eligibility for VA medical treatment and 
prescription drug coverage.  He filed an application for 
eligibility on July 28, 2003.  Currently, service connection 
is not in effect for any disability.  

Due to federal budget concerns, eligibility for VA healthcare 
services is limited.

To receive authorized medical care under the provisions of 
Chapter 38 of the United States Code, a veteran must be 
enrolled in the VA healthcare system.  38 U.S.C.A. § 1710; 
38 C.F.R. § 17.36(a).  A veteran may apply to be enrolled in 
the VA healthcare system at any time.  To be enrolled, a 
veteran must submit a VA Form 10-10EZ to a VA medical 
facility.  38 C.F.R. § 17.36(d)(1).  

However, upon receiving a completed VA Form 10-10EZ, the 
appropriate VA personnel will accept a veteran as an enrollee 
after determining if the veteran is in a priority category 
that is eligible for enrollment.  If a veteran is not found 
to be in a priority category that is eligible for enrollment, 
VA will notify the veteran that he or she is not eligible for 
enrollment.  38 C.F.R. § 17.36(d)(2).

VA's Secretary determines which categories of veterans are 
eligible to be enrolled.  See Cleland v. National College of 
Business, 435 U.S. 213, 221 (1978) (per curiam) (Congress has 
broad power to make decisions concerning how veterans 
benefits should be administered); Talon v. Brown, 999 F.2d 
514, 517 (1993) (budgetary considerations standing alone were 
a sufficient reason for Congress to exclude Filipino veterans 
from certain pension benefits); Disabled American Veterans v. 
United States Department of Veterans Affairs, 962 F.2d 136, 
143 (2d Cir. 1992) ("[S]teps to control the budget deficit, 
however modest in degree, nonetheless are legitimate, and 
perhaps necessary, objectives of the Congress and the 
President."); Giancaterino v. Brown, 7 Vet. App. 555, 561 
(1995); see also Oliver v. Ledbetter, 821 F.2d 1507, 1515 
(11th Cir. 1987) (Social Security Act provision was 
rationally related to legislative goal of distributing 
limited welfare funds to neediest families).  

There are 8 possible categories for which a veteran may 
qualify.  38 C.F.R. § 17.36(b); see also 38 U.S.C.A. § 1705.  
The order of priority of enrollment for VA healthcare 
benefits is as follows:

Category (1) is for veterans who have a singular or combined 
rating of 50 percent or more based on one or more service-
connected disabilities or unemployability.  

Category (2) is for veterans with a singular or combined 
rating of 30 percent or 40 percent based on one or more 
service-connected disabilities.  

Category (3) is for veterans who are former prisoners of war; 
for veterans awarded the Purple Heart; for veteran with a 
singular or combined rating of 10 percent or 20 percent based 
on one or more service-connected disabilities; for veterans 
who were discharged or released from active military service 
for a disability incurred or aggravated in the line of duty; 
veterans who receive disability compensation under 
38 U.S.C.A. § 1151; for veterans whose entitlement to 
disability compensation is suspended pursuant to 38 U.S.C.A. 
§ 1151, but only to the extent that such veterans' continuing 
eligibility for that care is provided for in the judgment or 
settlement described in 38 U.S.C.A. § 1151; for veterans 
whose entitlement to disability compensation is suspended 
because of the receipt of military retired pay; and for 
veterans receiving compensation at the 10 percent rating 
level due to multiple noncompensable service-connected 
disabilities that clearly interfere with normal 
employability.  

Category (4) is for veterans who receive increased pension 
based on their need for regular aid and attendance or by 
reason of being permanently housebound and other veterans who 
are determined to be catastrophically disabled by the Chief 
of Staff (or equivalent clinical official) at the VA facility 
where they were examined.  

Category (5) is for veterans not covered by Categories (1) 
through (4) who are unable to defray the expenses of 
necessary care under 38 U.S.C.A. § 1722(a).  

Category (6) is for veterans of the Mexican border period or 
of World War I; for veterans solely seeking care for a 
disorder associated with exposure to a toxic substance or 
radiation, for a disorder associated with service in the 
Southwest Asia theater of operations during the Gulf War, or 
for any illness associated with service in combat in a war 
after the Gulf War or during a period of hostility after 
November 11, 1998; and for veterans with 0 percent service-
connected disabilities who are nevertheless compensated, 
including veterans receiving compensation for inactive 
tuberculosis. 

Category (7) is for veterans who agree to pay to the United 
States the applicable co-payment determined under 38 U.S.C.A. 
§ 1710(f) and 1710(g) if their income for the previous year 
constitutes "low income" under the geographical income 
limits established by the U.S. Department of Housing and 
Urban Development for the fiscal year that ended on September 
30 of the previous calendar year.  See 42 U.S.C.A. 
§ 1437a(b)(2). 

Finally, Category (8) is for veterans not included in 
priority category 4 or 7, who are eligible for care only if 
they agree to pay to the United States the applicable co-
payment determined under 38 U.S.C.A. § 1710(f) and 1710(g).

Veterans are placed in priority categories whether or not 
veterans in that category are eligible to be enrolled.  A 
veteran is placed in the highest priority category or 
categories for which the veteran qualifies.  A veteran is 
placed in only one priority category, except that a veteran 
placed in priority category 6 based on a specified disorder 
or illness is also placed in priority category 7 or priority 
category 8, as applicable, if the veteran has previously 
agreed to pay the applicable co-payment, for all matters not 
covered by priority category 6.  38 C.F.R. § 17.36(d)(3).

Most importantly in this case, as of January 17, 2003, the VA 
will not enroll in the VA health care system those veterans 
who fall in priority category 8 and who either were not in an 
enrolled status on January 17, 2003, or who requested 
disenrollment after that date.  38 U.S.C.A. §§ 1710, 1721; 
38 C.F.R. § 17.36(c)(2); 68 Fed. Reg. 2,670-73 (Jan. 17, 
2003).  The need to provide VA healthcare benefits to as many 
veterans as possible within the limitations of VA's 
healthcare budget is what drives the enrollment cut-off 
deadline.  See 68 Fed. Reg. 2,670-73 (Jan. 17, 2003).  

In this case, the veteran first filed an application for VA 
health benefits on July 28, 2003, which is after the cut-off 
deadline of January 17, 2003.  

The veteran does not contend that he qualifies for any of the 
first seven categories under 38 C.F.R. § 17.36(b).  Also, the 
record does not indicate that the veteran has any recognized 
service-connected disability at the present time.  Thus, he 
does not fit within priority groups 1, 2, 3, 4, or 6.

The Board has also considered the veteran's financial 
situation to see if he qualifies for priority category 5 
based on inability to defray the expenses of necessary care.  
Under 38 U.S.C.A. § 1722, a veteran is considered to be 
unable to defray the expenses of necessary care if he is 
eligible to receive medical assistance under a State plan 
approved under title XIX of the Social Security Act, if he is 
in receipt of pension under section 1521 of title 38, or if 
his attributable income (and net worth) is not greater than 
the amount set forth in subsection (b).  See 38 U.S.C.A. §§ 
1503, 1522, 1722.  The veteran does not receive either of the 
first two types of benefits.

Regarding the third eligibility criterion for this priority 
category, the income threshold is updated annually and 
published in the Federal Register.  In this case, the veteran 
has supplied his income information on a VA Form 10-10F, but 
there is no indication that this falls below the income 
threshold or is unable to defray expenses under 38 U.S.C.A. 
§ 1722(a).  Thus, he does not qualify for priority category 5 
status under 38 C.F.R. § 17.36(b)(5) or for category 7 status 
under 38 C.F.R. § 17.36(b)(7).

Based on the evidence of record, the highest priority group 
that the veteran is qualified for is priority category 8.  
The VA did not receive the necessary application for VA 
health care until after January 17, 2003.  Regulations at 
38 C.F.R. § 17.36(c) prohibit enrollment of priority category 
8 veterans whose applications are received after January 17, 
2003.  Therefore, the veteran's claim must be denied.  Since 
the law and regulations prohibit the benefit the veteran is 
seeking, the Board must deny his claim as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (when the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.)

The veteran appears to have misunderstood a reference in the 
April 2004 statement of the case to his being a "nonservice-
connected veteran."  The veteran appears to have interpreted 
this as meaning that VA does not consider him to have served 
on active duty.  However, the veteran's service is not in 
question here.  The record shows that he served with the 
United States Navy from July 1944 to April 1946.  The term 
"non-service-connected veteran" means that service 
connection has not been established for any disability for VA 
compensation purposes.  See 38 U.S.C.A. § 1110 (West 2002).  
Hopefully, this clarifies any confusion.

The veteran wonders why he cannot receive VA healthcare and 
prescription drug coverage that other veterans have.  While 
each case is different, the applicable standards are the 
same.  Unfortunately, in the veteran's specific case, he does 
not meet the criteria for enrollment in VA's healthcare 
system.

In sum, the veteran does not qualify for enrollment in VA's 
healthcare system.

The Board is satisfied that all relevant facts regarding the 
issue decided below have been properly developed and no 
further assistance to the appellant is required in order to 
comply with the duty to notify or assist.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  However, 
these specific provisions to notify and assist claimants do 
not apply where the law, not the factual evidence, is 
dispositive.  Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002).  As this case concerns a legal determination of 
eligibility to VA medical care under the provisions of 
Chapter 17 of the Code of Federal Regulations, the provisions 
of 38 U.S.C.A. §§ 5103, 5103A and of 38 C.F.R. § 3.159 do not 
apply.

In any event, the Board notes that VA provided the veteran 
with all requisite forms and a statement of the case in April 
2004.  Taken together these documents and actions 
specifically notified the veteran of the evidence considered, 
the pertinent laws and regulations, the reasons and bases for 
VA's decision, and the more general need for the veteran to 
submit any pertinent evidence in his possession.  Based on 
the above analysis, the duty to notify and assist 
requirements of 38 C.F.R. § 17.36 have been met, and there 
has been no harm to the veteran in any error by the VA in 
terms of its notice and assistance offered to him.  Any 
defect with regard to the timing of the notice to the veteran 
was harmless because of the notices provided throughout the 
adjudication of the claim.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notice has not affected the fairness of the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).


ORDER

The claim for eligibility for enrollment in the VA health 
care system is denied.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


